                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

  ANGIE SCOTT-BENSON                                                  CIVIL ACTION
  VERSUS                                                              NO. 18-0056
  KBR, INC.                                                           CHIEF MAGISTRATE JUDGE
                                                                      KAREN WELLS ROBY


                                    ORDER AND REASONS

       Before the Court is the plaintiff’s “Objection to Summary Judgment in Favor of KBR”

(Rec. Doc. No. 120). In the motion, the plaintiff moves a United States District Judge under Fed.

R. Civ. P. 72(b) to consider certain her objections to alleged errors in the undersigned Chief United

States Magistrate Judge’s reasons supporting the final Judgment (Rec. Doc. No. 119) entered

November 13, 2019. By that Judgment and the supporting Order and Reasons (Rec. Doc. No.

118), the Court granted the defendant, KRB, Inc.’s Motion for Summary Judgment (Rec. Doc. No.

53) and dismissed the plaintiff’s claims with prejudice.

       Beginning June 11, 2018, this case has been before the undersigned Chief Magistrate Judge

for all proceedings pursuant to the valid, written consent of all parties under 28 U.S.C. § 636(c).

Rec. Doc. No. 15. Pursuant to § 636(c), the undersigned is the presiding judge in this case while

in the district court. Any appeal of an order or judgment entered in this case must be taken directly

to the United States Court of Appeals for the Fifth Circuit in the same manner as an appeal from

any other appealable order or judgment of the district court. See 28 U.S.C. §§ 636(c)(1), (c)(3).

The provisions of § 636(b) and Fed. R. Civ. P. 72 no longer apply in this case. See Johnson v.

Collins, No. 94-41056, 1995 WL 71155, at *1 (5th Cir. Jan. 25, 1995) (“When a magistrate judge

proceeds to adjudicate the claims under subsection (c), the notice and opportunity to respond under
subsection (b) are inapplicable.”). The Fifth Circuit has further explained the effects of the parties

consent:

       Under 28 U.S.C. § 636(b)(1), litigants may object to a report and recommendations
       within fourteen days after service of same. If, however, the parties consent to
       proceed before the magistrate judge, the magistrate judge may, with the district
       court’s approval, “conduct any or all proceedings . . . and order the entry of
       judgment.” 28 U.S.C. § 636(c)(1). When the magistrate judge enters judgment,
       an aggrieved party appeals directly to the court of appeals “in the same manner as
       an appeal from any other judgment of a district court.” 28 U.S.C. § 636(c)(3).

Coleman v. Sweetin, 745 F.3d 756, 762 n.4 (5th Cir. 2014); accord Booker v. Collins, No. 99-

41021, 2001 WL 422883, at *7 (5th Cir. Apr. 5, 2001) (Section 636(c) “allows the magistrate

judge to enter final judgment in the case and permits an aggrieved party to appeal directly from

the magistrate judge’s judgment to the court of appeals…”).

       In this case, by consenting to proceed before the undersigned Chief Magistrate Judge, the

plaintiff also consented to the entry of final judgment pursuant to 28 U.S.C. § 636(c)(3). Id. The

plaintiff has no procedural grounds to file objections to the final Judgment entered by this Court

on November 13, 2019. Any relief from the Judgment may be addressed through a properly filed

notice of appeal to the United States Fifth Circuit. Accordingly,

       IT IS ORDERED that the plaintiff’s Objection to Summary Judgment in Favor of

KBR (Rec. Doc. No. 120) is DISMISSED without prejudice to her right to appeal.

               New Orleans, Louisiana, this 5th day of December, 2019.




                                            ____________________________________________
                                                         KAREN WELLS ROBY
                                            CHIEF UNITED STATES MAGISTRATE JUDGE




                                                  2
